              Case 2:20-cv-00014-JPJ-PMS Document 2-1 Filed 07/08/20 Page 1 of 1 Pageid#: 38
JS44 (Rev.09/19)                                               CIV IL C O V ER SH EET
TheJS44civilcoversheetandtheinfonnationcontainedhereinneitherreplacenorsupplementthefilingand serviceofpleadingsorotherpapqrsasrequiredbylaw,exceptas
providedbylogalrulesofcpurt.ThisfonnsapprovedbytheJudicialConferenceoftheUnitedStatesinSeptember1974,isrekuiredfortheuseoftheClerkofCourtferthe
purposeoflnitlatingthecivlldocketsheet. (SEEJ'
                                             NJ/TCLJCFJON.
                                                         VONNEXTPAGE OFTHISFIIJM/
                                                                                JJ
1.(a) PLAINTIFFS                                                                            DEFENDANTS
  @ M ELIN DA S LOT-f                                     A                                 V9(SC QOO/W W OYP'Vo6Z SOC-IZ Y SCZVIX S
    Fosox 113*3.-7..01qPM G/-J (VA h&VI9.2-61SD1>                                           po ao'x gGs% l00O xyjz.s ouxo
     WîC-HM OIV)'    D VX 'Q.'sC lb                                                          WIlSCa V8 JRDRY
  (b) CountyorlusidenceofFirstListedPlaintiff h/lS 6 00 ,                                   CountyofResi
                                                                                                       denceofFi
                                                                                                               rstListedDefendant Vk IG'
                                                                                                                                       C CO i!M -TN
                            (EXCEPTIN UL
                                       S.PIJINIWFCASES)                                                               (1N LLS.PLAINTIFFCASESCWf.F)
                                                                                            NOTE: IN LAr CONDE> ATION CASES,USE THE LOCATION OF
                                                                                                  THE TM CT 0F LAr INVOLVED.

  (c) Attorneys(nrmName,Adaress,andTelephoneNumber)                                          Att
                                                                                               orneys(IfKnown)


II.BASISO F JUR ISDICTIO N (lnacean''
                                    x'i
                                      noneeoxonl
                                               y)                                111.CITIZEN SH IP O F PRINCIPAL PA RTIES (Placean.w 'inoneBoxforplaint?
                                                                                       (ForDiversit
                                                                                                  yCJJ,
                                                                                                      .COnly)                andOneBoxforDefendanb
     U.S.Govemment               K 3 FederzQuesti
                                                on                                                               PTF DEF                                          PTF DEF
        Pl
         ai
          ntiff                        (US.GovernmentNotaPart
                                                            y)                       Citizenofn isStte           (
                                                                                                                 X1 O            IncorporatedorPri
                                                                                                                                                 ncipalPlace       O 4 '4
                                                                                                                                   ofBusinessInThisState
     U.S.Govemment                     Diversity                                     CitizenofAnotherState               D
                                                                                                                         (       Incorpomtedand PrincipalPlace        O    O5
         Defendant                        (Indicat
                                                 eCiti
                                                     zenshl
                                                          pofparliesinItem111
                                                                            )                                                      ofBusinessInAnotherStat
                                                                                                                                                         e
                                                                                     CitizenorSubjectofa                 O       Foreir Nation                        O6 I
                                                                                                                                                                         D6
                                                                                       Forei Coun                                                                 .
IV. NATURE OF SUIT klacetpl'x'i
                              noneBoxonl
                                       y)                                                                                 clickherefor:Nat
                                                                                                                                         ureofSuitCodeDescrintions.
         CONTRACT                                 TORTS                                FORFEITURE&ENALTY                   BANKXUPTCY                  OTHER STATUTES
O 110 Insurance                    PERSONAL INJURY     PERSONAL INJURY               O 625DlugRelatedSeizure         C1422 Appeal28USC 158         O 375 FalseClaimsAct
O 120Marine                      (
                                 D 310Airplane             O 365PersonalInjury -          ofPropert
                                                                                                  y21USC 881 C1423Withclrawal                      O 376QuiTam (31USC
O 130MillerAct                   (
                                 7 315AirplaneProduct           ProductLiabilit
                                                                              y      C1690Other                   28USC157                              3729/))
O l40NegotiableInstrument       Liability                 O 367 HealthCare,/                                                                       O 400 StateReapportionment
O l50RecoveryofOverpam ent O 320M saulqLibel&                  Pharmaceutical                                          PROPERTY RIGHTS.            O 4l0 Antimzst
       & EnforcementofJudgment         Slander                  PersonalInjury                                       (
                                                                                                                     D 820Copyrights            ' O 430BanksandBanking
f7 151MedicareAct                O 330FederalEmployers'      ProductLiability                                        O 830 Patent                  O 450 Commerce
O 152RecoveryofDefaulted              Liability         O 368AsbestosPersonal                                        O 835 Patent-Abbreviated      O 460 Deportation
       StudentLoani              O 340Mari
                                         ne                      InjuryProduct                                            NewDrugAppl
                                                                                                                                    icatï
                                                                                                                                        on O 470RacketeerInfluencedand
       (ExcludesVeterans)        O 345Mari
                                         neProduct               Liability                                           O 840Trademark             CorruptOrganizations
O 153RecoveryofOverpayment             Liability            PERSONAL PROPER'IY        ''       'LABOR '        '       SOCIAL SECURI'I'Y           23 480 ConsumerCredit
     ofVeteran'sBenel its        O 350MotorVehicle        I
                                                          D 370OtherFraud            O 710FairLaborStandards         O 861HIA (13950              (15USC 1681or1692)
O 160Stockholders'Suitq          O 355MotorVehicle        O 371TnlthinLending             Act                        O 862BlackLung(923)     O 485TelephoneConsumer
O 190OtherContract                    ProductLiabi
                                                 lity     O 380OtherPersonal         O 720LaborN anagement           C1863DIWC/DIWW (405(g))      Protecti
                                                                                                                                                         onAct
C1195ContractProductLiability @ 360OtherPersonal                PropertyDamage             Relations                 (D 864SSIDTitleXVI            O 490Cable/satTV
O 196Franchise                       injury               O 385PropertyDmnage        O 740RailwayLaborAct            O 865RSI(405(g))              O 850Securities/commodi
                                                                                                                                                                         tie/
                                 (
                                 :
                                 3362PersonalInjury-           Produd Liabili
                                                                            ty       O 75lFmnilyandMedi
                                                                                                      cal                                               Exchange
                                      MedicalMalractice                            LeaveAct                                                        O 890 OtherStntlltory Acions
       REAL PROPERW                 CIVIL RIGHTS           PRISONER PETITIONS O 790OtherLaborLitigation                FEDERAL TAX SUITS           O 891AgriculturalActs
O 210LandCondemnation.    @ 440OtherCivilRights              HabeasCorpus:           O 791EmployeeReti rement        O 870Taxes(U. S.Plai
                                                                                                                                        nfiff      O 893EnvironmentalMatters
O 220Foreclosure          O 441Voting                      O 463AlienDetainee             IncomeSecurityAct                orDcfendant)            O 895Freedom ofInfonnation
O 230RentLease& Ejectment O 442Employment                  O 510MotionstoVacate                                      O 871IRs-nirdParty                 Act
O 240TortstoLand                 O 443Housing/                     Sentence                                                  26 USC 7609           O 896Arbitration
O 245TortProductLiability               Accommodations       O 530General                                                                          O 899AdminiskativeProcedure
O 290A11OtherRealProperty        O 445Amer.wD isabilities- O 535DeathPenalty        .    IMM IGRATION                                                   Aco eview orAppealof
                                        Emplom ent              Other:              C1462NablraliwationApplication                                      AgencyDecision
                                 (:3 446Amer.wr isabilities- O 540Mandamus& Other O 465OtherImmigration                                            O 950Constitutionalityof
                                        Other                O 550CivilRights            Actions                                                        StateStatutes
                                 O 448Education              C1 555Prison Condition
                                                             O 560CivilDetainee-
                                                                   Conditionsof
                                                                   Conlinement
V .O RIG IN (Placetr
                   zl''
                      X''in0neBox0nl
                                   y)
(
g 1 Original          O 2 Removedfrom              D 3 Remandedfrom
                                                             O 4 Reinstatedor O 5 Transferredfrom O 6 Mqltidistrict                                         (
                                                                                                                                                            Z18 Mtt ltidistrict
     Proceeding             StateCourt                    AppellateCpurt
                                                                  Reopened             AnotherDistrict            Litlgation-                                   Litlg'ation-
                                                                                       (spech)                    Transfer                                     DircctFile
                        CitetheU.S.CivilStatuteunderwhichyouaret
                                                               iling(Donotcfze/arad/efft
                                                                                       malxfa/ll/e.
                                                                                                  çunlen Jfver.
                                                                                                              Wtg
                                                                                                                ):
                        ac k  )s lq%3 l'    .z#A&ena. 44h S+'eh God GW4 Rfnené. tqfh 8 foeod. *V OPW                                                     1-.
                                                                                                                                                           f-6*
VI. CA USE O F A CTIO N srjerdescriptionofcause: .
                                                          (1 91&jGu.oo y. cooqj'
                                                                               a -coaj o kjts alye.j (z.
                                                                                                       ; lyygp
VII.REQUESTED IN O CHECKIFTHISISA CLASSACTION                                          DEMANDSSDojôOO                          CHECK YESonlyifdemandedincomplaint:
     COM PLAINT:       UNDERRULE23,F.R.CV.
                                         P.                                             und lj17S'jooo                         JURYDEMAND: D Yes 9No
VI1I.IRELATED
      F A NY
              CASEI
                  S ) (
                      Seei
                         nst
                           ructt
                               onsl:                      JUDGE                                                        DOCKETNUMBER
DATE                                                         SIGNATURE OF ATTORNEY 0FRECORD
                                                                                                                                             r
FOR OFFICE USE ONLY
  RECEIPT #                 AMOIJNT                              APPLYING IFP                            JUDGE                          MAG.JUDGE
